White, P. J.
At a former day of this term, viz., on the nineteenth day of November last, the appeal in this case was dismissed for the want of a final judgment in the lower court. Appellant has filed a motion to set aside the judgment of dismissal, and for a rehearing, and presents as part of his motion a correct certified copy of the judgment as it was rendered and appears in the minutes of the court below, from which it now appears that á final judgment was in fact rendered. This being the case, the motion to set aside the dismissal is granted, the cause reinstated upon the docket, and a rehearing had.
Proceeding now to pass upon the case as reinstated: because it appears that the appearance-bond which was forfeited, and upon which the judgment final was rendered, obligated the principal to “ make his personal appearance before the honorable Criminal Court for McLennan County, Texas,” and because there was at the date of the execution *484of said bond, nor since, no such court as that described known to the laws of the State (see S. P. Smith et al. v. The State, decided at the present term, ante, p. 160), the judgment rendered in the court below will be reversed and the case dismissed.1

Reversed and dismissed.


 Clark, J., did not sit in this case.